 GLAZIERS&GLASSWORKERSLOCAL UN.NO. 1621641Glaziers and Glassworkers Local Union No. 1621 andHartGlassCompany, Inc. and InternationalAssociation of Bridge, Structural,Ornamental,Reinforcing Iron Workers,Riggers and MachineryMovers,Local UnionNo. 377. Case 20-CD-417We find that the Employer is engaged in commercewithin the meaning of the Act and that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABORORGANIZATIONS INVOLVEDFebruary 19, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOThisisa proceedingunder Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing a chargefiledby Hart Glass Company, Inc.,hereincalled the Employer, alleging that Glaziersand Glassworkers Local Union No. 1621, hereincalled Glaziers, had violatedSection8(b)(4)(ii)(D) oftheAct by engagingin certainproscribed activitywith an object of forcing or requiring the Employerto assigncertain work to employees represented by itrather than to employees represented by Internation-alAssociation of Bridge, Structural, Ornamental,Reinforcing IronWorkers, Riggers and MachineryMovers, Local Union No. 377, herein called IronWorkers.Pursuantto notice, a hearing was heldbefore Hearing Officer Joseph R. Wirts on August 5,14, and 30, 1974. All parties appeared at the hearingand were afforded full opportunity to be heard, toexamineand to cross-examinewitnesses, and toadduce evidencebearingon theissues.Thereafter,the Employer, the Glaziers, and the Iron Workersfiled briefs, which have been duly considered.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthorityin thisproceeding to a three-member panel.The rulings of the Hearing Officer made, at thehearing arefree from prejudicial error. They arehereby affirmed.Upon the entire recordin this case,the Boardmakes the following findings:I.THE BUSINESSOF THE EMPLOYERThe Employer is engaged in wholesaling andinstalling glass and glazing products and maintainsoffices in San Jose, California. During the calendaryear preceding the hearing, the Employer's revenuesexceeded $500,000 and its purchases of goods andsupplies received directly from outside the State ofCalifornia exceeded $50,000.ITheagreement provides that the Glaziershas junsdictionover the"fabrication,assembly and installation of .. aluminum ... materials .216 NLRB No. 129Glaziers and Iron Workers are labor organizationswithin the meaningof the Act.III.THE WORK IN DISPUTEThe work in dispute involves the installing andcaulking of prefabricated metal window frames intoprecast concrete window openings.A.Background and Facts of the DisputeThe Employer, a glazing subcontractor and amember of the Glass Management Association(GMA), was a party to a multiemployer agreementwith the Glaziers for the 15-20 glaziers that itemploys on its regular payroll. The Employer is not aparty to any agreement with the Iron Workers andhas no ironworkers on its regular payroll. TheEmployer does occasionally employ ironworkers bycalling them from their hiring hall.In June 1973 the Employer entered into anagreement with a general contractor (Hathaway) tofurnish and install aluminum window frames andstorefront doors, to supply and install glass, and toseal the windows to the precast concrete windowopenings and to seal the glass to the windows in aPacific Gas and Electric (PGE) office building in SanJose, California. Subsequently, the Employer notifiedtheGlaziers in accordance with its usual practice,that its own employees would perform the work ofinstalling the prefabricated aluminum windows onthePGE job. On March 14, 1974, the Employerreceived a letter from the Iron Workers claiming thework of installing the windows on the PGE projectand requesting that the Employer assign the work tomembers of the Iron Workers. Thereafter, represent-atives of Hathaway, the Employer, the Glaziers, andthe Iron Workers had a prejob conference to settlethe matter. At this meeting the Employer announcedthat it had assigned all metal frame work and allglass work to the glaziers on its payroll in accordancewith its collective-bargaining agreement with theGlaziers,' and the latter claimed all the work. TheIronWorkers stated that it was claiming the work ofinstalling and caulking the aluminum framework tothe concrete. The Iron Workers asked for a copy oftheblueprintsand subsequently submitted thedispute to the Impartial JurisdictionalDisputesrelative to store front and window construction in anytype of building." 642DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard (IJDB). Although the Employer was aware ofthe Iron Workers action and was requested to submititsviews pertaining to the facts of the dispute itapparently decided not to participate in the proceed-ing.On April 19, 1974, the IJDB issued an awardfinding that the installation of fabricated metalwindows should be assigned to members of the IronWorkers on the basis of trade practice. The disputecontinued, however, because the Glaziers threatenedto picket the jobsite if the Employer attempted toreassign thework to members of the Iron Workers.The Employerassignedthework in dispute to itsown employees in late June 1974 and the disputedwork was completed in early August 1974.B.Contentions of the PartiesThe Iron Workers contends that the notice ofhearing should be quashed because all parties to theproceeding are bound to the procedure and proceed-ings of the IJDB.Alternatively,in the event thedispute is properly. before the Board, the IronWorkers urges that the work in dispute should beawarded to ironworkers in view of established tradeand area practices,prior decisions of the IJDBpursuant to the "Blue Book," 2 and contractualobligations.The Employer and Glaziers contend that the workwas properly awarded to employees of the Employeron the basis of their collective-bargaining agreement,and because the employees possess the necessaryskills,the Employer was following its own pastpractice,and it is more efficient and economical toassign the work to its own employees.C.Applicability of theStatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that(1) there is reasonable causeto believe that Section 8(b)(4)(D) has been violated,and (2) the parties have not agreed upon anymethods for the voluntary adjustment of the dispute.As to (1) above,it isnot disputed that Glaziersthreatened to picket the project site if the Employerattempted to reassign the disputed work to membersof the Iron Workers.With respect to (2), above, the Iron Workerscontends that the notice of hearing should bequashed because,inter alia,all parties agreed to bebound to the procedures and proceedings of the2The Glaziers and Iron Workers were parties to the"Blue Book"agreement from 1961 until March 1,1974, when the former served noticethat it abrogated the "Blue Book"agreement.3 International Unionof OperatingEngineers,Local V6 AFL-CIO(FrankP.Badolato & Son),135NLRB 1392 (1962).UnitedBrotherhood ofCarpenters and Joinersof America, AFL-CIO, Local 1622 (0 R. Karst),139IJDB and that the IJDB award constituted avoluntary adjustment of the dispute within themeaning of Section 10(k).It is well settled that "where one party had notagreed to be bound by a decision of the [IJDB] itcannot be said that the parties have submitted to us`satisfactory evidence that they have adjusted, oragreed upon methods for the voluntary adjustmentof, that dispute.' "3 In the present proceeding theIronWorkers offered evidence to show that theEmployer was aware that Iron Workers and Glazierssubmitted facts to the IJDB relevant to the disputeand that the Employer and Hathaway were asked tostate their views concerning the matter and that theEmployer was kept fully aware of the proceedingsbefore the IJDB.In our view this evidence fails to show that theEmployer agreed to be bound by the proceedings. Infact the testimony offered by the Employer showsthat it never agreed to be bound by the award of theIJDB and did not take part in the proceedings.Respondent also contends that the Employer aspartof its contract with Hathaway agreed to"comply with all working conditions [and] laboragreements" established by Hathaway, who in turnwas a member of the Associated General Contractorswhich is a party to the Iron Workers masteragreement which commits AGC to the IJDB. In ouropinion this contract does not bind the Employer tothe procedures of the IJDB, because the contractwithHathaway does not mention any method forsettling disputes, and the particular portion of thecontract relied on by Iron Workers does not amountto an agreement to submit a dispute to the IJDB. Inaddition the record does not show that the Employerhas ever signed or stipulated in writing to the plan forthe settlement of jurisdictional disputes which pro-vides that only employers who have signed suchstipulations are entitled to have jurisdictional dis-putes resolved by the IJDB.Thus,we conclude, on the basis of the entirerecord, that as the Employer did not agree to bebound by the procedures of the IJDB and did notparticipate in those proceedings, there was noagreed-upon method for the voluntary adjustment ofthedisputeherein .4Hence,we deny the IronWorkers motion to quash the notice of hearing.We conclude that on the basis of the entire recordthere is reasonable cause to believe a violation ofSection 8(b)(4)(D) has occurred and that at the timeof the instant dispute there did not exist any agreed-NLRB 591, 594-595 (1%2).4Obviouslywithoutmerit is the Iron Workers contention that theEmployer has become a party to the IronWorkersmaster agreement simplybecause the Employer has hired employees on the terms set forth in theagreement. ('}LAZIERS&GLASSWORKERSLOCAL UN. NO.1621643upon or approved method for the voluntary adjust-mentof the dispute to which all parties were bound.Therefore, the matter is properly before the Boardfor determination.D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmativeaward of disputed work after givingdue consideration to and balancing all relevantfactors. The following factors are relevant in makinga determinationof the dispute before us.1.The collective-bargainingagreementThe record shows that the Employer's collective-bargaininghistory has been with the Glaziers for atleast 10years.The Employer's current agreementwith the Glaziers provides that employees represent-ed by the Glaziers will perform the work involvingthe installationof aluminum frames used in construc-tion of windows. The Employer is not a signatory toany agreementwith the Iron Workers. This factorgives greatweight to the Glaziers claim for thedisputed work.2.Employer and area practiceThe record shows that the Employer's employees,allof whom aremembersof the Glaziers, haveworked for him for several years. During this period,the Employer has consistently assigned the disputedworkto its employees. Only when the Employer wasfaced with a demand for the disputed work from theIronWorkers, and then only if the Glaziers agreed,did the )Employer hire ironworkers to work withGlaziers in a compositecrew. However, even at thosetimes whenthe Employer hired ironworkers his ownemployees continuedto perform some of the disput-ed work.'Although the IronWorkers contends that thedisputedwork is traditionally assigned to ironwork-ers, the recordshows thatsuch assignment has notbeen traditionalwith this Employer.Accordingly, we find that company practice favorsthe continued assignmentof the disputed work to theEmployer'semployees representedby the Glaziers.3.Economy and efficiencyMembers of Glaziershave performed the work indisputeto the Employer's satisfaction for manyyears.Theyhave the skills and experienceto performall aspectsof therequiredwork, thus avoiding theneed to hire ironworkers.In addition, the Employerpresented evidenceto show that the contract termsoffered by the Iron Workers would of necessityincreaseitshourly costs, in that when two or moreironworkers were employed on the job the Employerwould have to pay one of them the wages of aforeman, whether or not that employee acted as aforeman.Also, it has' been the Employer's experience thatthe work performed by ironworkers must be checkedmore carefully than that done by glaziers. This is sobecause when the ironworkers have installed thewindows, they do not have to install the glass, whilethe glaziers do. But if the frames are not plumb andsquare, the resulting pressure will break the glass.Since this is their responsibility, the glaziers wouldhave to recheck all the openings before installing theglass,which, if the ironworkers installed the frames,would mean a duplication of labor. Furthermore, ifthe glaziers install the frames knowing they will haveto fit the glass later, they will do so more carefully.We find that these factors of efficiency andeconomy also favor the Company's assignment.E.Conclusions as to the Merits of the DisputeHaving considered all pertinent factors presentherein, we conclude that employees represented.byGlaziers are entitled to perform the work in dispute.This assignment is consistent with the terms of itscollective-bargaining agreement, Employer practice,and efficiency and economy of operation., Accord-ingly,we shall determine the existing jurisdictionalcontroversy by awarding the work of installing andcaulking of prefabricated window frames into precastconcrete window openings to employees representedby Glaziers, rather than to employees represented byIron Workers. In making this determination, we areawarding the work in question to employees repre-sented by Glaziers, but not to that labor organizationor its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:Employees of Hart Glass Company, Inc., who arerepresented by Glaziers and Glassworkers LocalUnion No. 1621, are entitled to perform the work ofinstalling and caulking prefabricated metal windowframes into precast concrete window openings.